Citation Nr: 1435964	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from April 1985 to May 1993 and from June 2007 to June 2008, with additional periods of active and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, in which the RO reopened the Veteran's previously denied claim for service connection for a low back disorder and denied the claim on the merits.

The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim of service connection for a low back disorder as a claim to reopen.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2014.  A transcript of the hearing has been associated with the claims file.  

The Board acknowledges that following certification of the Veteran's appeal to the Board, submitted additional evidence was received by VA.  No waiver of initial RO consideration was submitted with the evidence.  Thus, in addition to the actions directed below by this remand, the agency of original jurisdiction must consider this evidence in relation to the Veteran's claim.

(The decision below addresses the Veteran's petition to reopen a previously denied claims of service connection for a low back disorder.  The underlying service connection issue is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder.  The Veteran did not appeal that decision.

2.  Evidence received since the June 2005 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A June 2005 rating decision that denied the Veteran's claim of service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

2.  Since the prior final denial of the claim of service connection for a low back disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 2005 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder.  The Veteran did not appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).  In December 2009, the Veteran sought to reopen his claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for a low back disorder was the June 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for a low back disorder in September 2004.  The RO denied the claim for service connection in June 2005 and, in so doing, found that the Veteran had not established that his current diagnosis was etiologically linked to service.  This decision was not appealed and therefore became final.  The Veteran now asserts that he has a low back disorder that is related to service.  In particular, the Veteran now contends that he injured his back while attempting to lift a heavy box while on active duty in Germany in 1988, and that his current back problems stem from that incident.  As a result, the Veteran contends that service connection for a low back disorder is warranted.

Evidence of record in 2005 included the Veteran's service treatment records, review of which reflects that the Veteran was seen on multiple occasions for complaints of low back pain, including in February 1990 and December 1992.  No diagnosis was assigned at those visits.  At the Veteran's May 1993 separation report of medical examination, he was found to have a normal spine and musculoskeletal system, although at his separation medical history report, he responded "Yes" when asked if he experienced recurrent back pain.  At that time, he was diagnosed with "Recurrent lumbosacral strain since injury 1988."  Records from the Veteran's service with the Army National Guard further document that he was put on permanent profile after undergoing a back surgery in December 2001 while he was not on active duty.  Annual medical certificates dated in December 1999 and November 2004 reflect no complaints of any back or other medical problems, and at a February 2004 report of medical examination, the Veteran was found to have a normal spine and musculoskeletal system.  However, at a February 2004 medical history report, the Veteran responded "Yes" when asked if he experienced any recurrent back pain. 

Evidence added to the record since the RO's June 2005 denial includes records of treatment he has received from VA and private treatment providers since that date, as well as a May 2011 letter from a private physician opining that the Veteran's current back problems may stem at least in part from the claimed 1988 in-service lifting injury.  As such, the Board finds that the evidence, in the form of the May 2011 private opinion, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the June 2005 rating decision, the RO denied the Veteran's claim for service connection because he had not established that his current low back disorder was related to his time on active duty.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the Veteran's contention that his current low back disorder is related to his time in service.  Newly submitted evidence, however, directly addresses a fact that had been unestablished at the time of the June 2005 determination-the possibility that the Veteran's current back problems may be related to his claimed in-service lifting injury.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran has provided evidence suggesting that he injured his back on active duty and that his current back disorder is linked to that in-service injury.  The Board thus finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for a low back disorder have been met.


ORDER

New and material evidence to reopen a claim of service connection for a low back disorder has been received; to this limited extent, the appeal of this issue is granted.


REMAND

In light of the Board's conclusion that the claim for entitlement to service connection for a low back disorder is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

The Veteran maintains that he initially injured his back in Germany in 1988 when he attempted to lift a heavy box while on active duty.  He further contends that he re-injured his back in November 2005 when he fell approximately five feet from the back of a truck during a period of inactive duty for training.  In that connection, service treatment records reflect that the Veteran was seen on multiple occasions for complaints of low back pain, including in February 1990 and December 1992, although no diagnosis was assigned at those visits.  At the Veteran's May 1993 separation report of medical examination, he was found to have a normal spine and musculoskeletal system, although at his separation medical history report, he responded "Yes" when asked if he experienced recurrent back pain.  At that time, he was diagnosed with "Recurrent lumbosacral strain since injury 1988."  Records from the Veteran's service with the Army National Guard further document that he was put on permanent profile after undergoing a back surgery in December 2001 while he was not on active duty.  He was again seen in November 2005, during a period of inactive duty for training, for reports of back pain following a fall from a truck.  At that time he was diagnosed with musculoskeletal low back strain.  Annual medical certificates dated in December 1999 and November 2004 reflect no complaints of any back or other medical problems, and at a February 2004 report of medical examination, the Veteran was found to have a normal spine and musculoskeletal system.  However, at a February 2004 medical history report, the Veteran responded "Yes" when asked if he experienced any recurrent back pain. 

Post-service treatment records reflect that the Veteran is currently diagnosed with multi-level degenerative disc disease of the lumbar spine with left lower extremity radiculopathy.  He has reported to multiple treatment providers that he first injured his back lifting a heavy box while on active duty in 1988.  In addition, a private treatment provider submitted a letter in May 2011 in which the physician states that, based on the Veteran's report of the in-service lift injury, it is his "impression ... that [the Veteran's] root source of his back problems stated as implied; in Germany, in the military, lifting a heavy object."  In addition, the Veteran has submitted multiple buddy statements from fellow soldiers who witnessed him fall approximately five feet from a truck during a period of inactive duty for training in November 2005.

The Veteran underwent VA examination concerning his low back in January 2011.  At that time, the examiner reviewed the Veteran's service and post-service treatment records and diagnosed him with degenerative disc disease of the lumbar spine status post microdiscectomy at L5.  The examiner opined that the Veteran's current back disorder is not likely related to service.  In so finding, the examiner pointed to the lack of ongoing complaints of back problems from the time of the Veteran's 1993 separation medical examination to his 2001 back surgery, including the 1998 report of medical history in which the Veteran denied having any chronic back problems.  The examiner also relied on 2005 reports of treatment in which the Veteran complained of problems with his neck and shoulder following the in-service fall from the truck; however, he failed to consider the November 2005 treatment record in which the Veteran specifically complained of back pain and was diagnosed with musculoskeletal low back strain following that fall.  

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues and must therefore remand to obtain additional examination and medical nexus opinion regarding the etiology of the Veteran's claimed low back disorder, as well as the Veteran's contentions concerning his claimed disorder.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions); McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

Thus, on remand, the Veteran must be afforded additional VA examination in order to obtain a current diagnosis and etiological opinion concerning the Veteran's claimed low back disorder based on both examination and a thorough review of his claims file.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a low back disorder.  38 U.S.C.A. § 5103A (West 2013).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and offer a clear diagnosis for any low back disorder the Veteran currently experiences.  For each such diagnosed disorder, the examiner must offer a well-reasoned etiological opinion as to whether the disorder is directly linked to the Veteran's time on active duty, including the alleged 1988 initial lifting injury, or to the confirmed November 2005 in-service fall from a truck.  The Veteran's contentions concerning continuity of symptomatology, as well as the May 2011 private physician's letter and the diagnoses assigned to the Veteran and noted above, must be discussed in the context of any negative opinion. 

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner must consider the Veteran's documented history and his contentions, particularly those concerning his claimed 1988 lifting injury and the documented November 2005 five-foot fall from a truck.

The examiner must provide a diagnosis for each low back disorder the Veteran currently experiences or has experienced at any time during the claim period.  For each such diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to his periods of military service.  The examiner must discuss the May 2011 private physician's opinion and the Veteran's statements concerning continuity of symptomatology, as well as the buddy statements from soldiers who saw him fall from the truck and the November 2005 service treatment record documenting the diagnosis of musculoskeletal low back strain following the fall, in the context of any negative opinion.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

2.  After the requested development has been completed, the examination report must be reviewed to ensure that each is in compliance with the directives of this remand.  If any report is deficient in any manner, it must be returned to the examiner.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


